          Case 1:21-cr-00310-ABJ Document 15 Filed 04/19/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA                         :   CRIMINAL NO.
                                                  :
              v.                                  :   MAGISTRATE NO. 21-MJ-162
                                                  :
 JOSHUA WAGNER and                                :   VIOLATIONS:
 ISRAEL TUTROW,                                   :   18 U.S.C. § 1752(a)(1)
                                                  :   (Entering and Remaining in a Restricted
                       Defendants.                :   Building)
                                                  :   18 U.S.C. § 1752(a)(2)
                                                  :   (Disorderly and Disruptive Conduct in a
                                                  :   Restricted Building)
                                                  :   40 U.S.C. § 5104(e)(2)(D)
                                                  :   (Violent Entry and Disorderly Conduct in
                                                  :   a Capitol Building)
                                                  :   40 U.S.C. § 5104(e)(2)(G)
                                                  :   (Parading, Demonstrating, or Picketing in
                                                  :   a Capitol Building)

                                     INFORMATION

       The United States Attorney charges that:

                                          COUNT ONE

       On or about January 6, 2021, within the District of Columbia, JOSHUA WAGNER and

ISRAEL TUTROW, did knowingly enter and remain in the United States Capitol, a restricted

building, without lawful authority to do so.

       (Entering and Remaining in a Restricted Building, in violation of Title 18, United States
       Code, Section 1752(a)(1))

                                         COUNT TWO

       On or about January 6, 2021, within the District of Columbia, JOSHUA WAGNER and

ISRAEL TUTROW, knowingly, and with intent to impede and disrupt the orderly conduct of

Government business and official functions, engaged in disorderly and disruptive conduct in and

within such proximity to, the United States Capitol, a restricted building, when and so that such
             Case 1:21-cr-00310-ABJ Document 15 Filed 04/19/21 Page 2 of 2




conduct did in fact impede and disrupt the orderly conduct of Government business and official

functions.

       (Disorderly and Disruptive Conduct in a Restricted Building, in violation of Title 18,
       United States Code, Section 1752(a)(2))

                                        COUNT THREE

       On or about January 6, 2021, within the District of Columbia, JOSHUA WAGNER and

ISRAEL TUTROW, willfully and knowingly engaged in disorderly and disruptive conduct in

any of the Capitol Buildings with the intent to impede, disrupt, and disturb the orderly conduct of

a session of Congress or either House of Congress.

       (Violent Entry and Disorderly Conduct in a Capitol Building , in violation of Title 40,
       United States Code, Section 5104(e)(2)(D))

                                         COUNT FOUR

       On or about January 6, 2021, within the District of Columbia, JOSHUA WAGNER and

ISRAEL TUTROW, willfully and knowingly paraded, demonstrated, and picketed in a Capitol

Building.

       (Parading, Demonstrating, or Picketing in a Capitol Building, in violation of Title 40,
       United States Code, Section 5104(e)(2)(G))

                                             Respectfully submitted,

                                             CHANNING D. PHILLIPS
                                             Acting United States Attorney
                                             D.C. Bar No. 415793

                                      By:
                                             MARY L. DOHRMANN
                                             N.Y. Bar No. 5443874
                                             555 4th Street, N.W.
                                             Washington, D.C. 20530
                                             Phone: (202) 252-7035
                                             Email: Mary.Dohrmann@usdoj.gov

                                                2
